Citation Nr: 0816984	
Decision Date: 05/23/08    Archive Date: 06/04/08	

DOCKET NO.  04-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a back disability.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for a shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The appellant had reserve service, including active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA); she had periods of ACDUTRA from February 16, 
1973 to August 12, 1973, and from November 4, 1978 to 
November 5, 1978.  Her claims folder has been rebuilt.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Los 
Angeles, California, which declined to reopen service 
connection claims for back and shoulder disability.  

According to a November 2005 supplemental statement of the 
case, the RO reopened the appellant's service-connection 
claims for a back disability and a shoulder disability, 
however, the Board does not have jurisdiction to consider a 
claim that has been previously adjudicated unless new and 
material evidence is presented.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 
Vet. App. 203 (1999).  Therefore, although the RO in the 
current appeal has reviewed these claims on a de novo basis, 
the current issues before the Board are as reflected on the 
title page.

In February 2008, the appellant testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.  
During the hearing, the appellant submitted additional 
evidence along with a waiver of initial RO consideration.


FINDINGS OF FACT

1.  In an April 1981 rating decision, the RO denied service 
connection for a back disability and a shoulder disability, 
on the bases that there was no objective evidence showing 
that the appellant had been diagnosed with pertinent 
disabilities; the appellant did not file a timely appeal 
following appropriate notice.

2.  Evidence received since the April 1981 decision raises a 
reasonable possibility of substantiating the service 
connection claim for a back disability. 

3.  Service records show that the appellant sustained small 
contusions to the shoulder and upper back while serving on 
ACDUTRA on November 5, 1978.  

4.  The objective evidence does not establish a nexus between 
active duty, ACDUTRA, or INACDUTRA and the appellant's 
current back complaints.

5.  Evidence received since the April 1981 decision does not 
raise a reasonable possibility of substantiating the service 
connection claim for a shoulder disability. 


CONCLUSIONS OF LAW

1.  An April 1981 rating decision, denying the appellant's 
service connection claims for a back disability and a 
shoulder disability, is final.  38 U.S.C.A. § 4005 (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

2.  Evidence received since the April 1981 rating decision 
that denied service connection for a back disability is new 
and material, and the appellant 's service connection claim 
for a back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).
3.  A chronic back disability was not incurred in or 
aggravated by the appellant's active service, ACDUTRA, or 
INACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  Evidence received since the April 1981 rating decision 
that denied service connection for a shoulder disability is 
not new and material, and the appellant's service connection 
claim for a shoulder disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  
In addition, where the appellant files a claim to reopen a 
previously denied service connection issue, the appellant 
must be supplied with notice of the evidence and information 
necessary to reopen the claim for service connection, the 
evidence and information necessary to establish entitlement 
to the underlying claim, and a description of the exact 
reasons for the previous denial of the claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO initially provided the appellant with VCAA notice in 
December 2002, and additional VCAA notice was sent in 
November 2007.  Collectively, these letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.  
With regard to the new and material evidence claims, the 
appellant was given the additional notice requirements 
outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  (See 
December 2002 letter advising the appellant of the: the 
evidence and information necessary to reopen the service 
connection claim; the elements of the underlying service 
connection claim; the bases for the prior final April 1981 
denial; and the need for material evidence since the prior 
final April 1981 decision).  

Although complete VCAA notice was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  The appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  After the RO sent the 
initial VCAA letter, it readjudicated the case by way of a 
March 2003 rating decision, March 2004 statement of the case, 
and supplemental statements of the case issued in November 
2005, December 2005, and February 2007.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
medical records; service personnel records; evidence from the 
VA Medical Center in Long Beach; private evidence from Dr. 
Braitman, Dr. Anderson, Dr. Dignam, Dr. Mortensen, Kaiser 
Permanente, the 21st Century Insurance Company; an accident 
report provided by the California Highway Patrol; and a 
hearing transcript.  The appellant was provided an 
opportunity to set forth her contentions during a February 
2008 hearing before the undersigned Veterans Law Judge, and 
was also afforded VA medical examinations in connection with 
her appeal.  The record does not contain records from the 
Long Beach Naval Hospital, however, a search for those 
records was completed in 2007, and no records were located.  
Thus, the Board finds that additional efforts to find any 
records from Long Beach Naval Hospital would be futile. 

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



II.  New and Material Claims

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In an April 1981 decision, the RO denied service connection 
for a back disability and a shoulder disability, and the 
appellant was notified of that decision in the same month.  
Although the appellant expressed disagreement with the 
decision, she did not file a timely substantive appeal and 
April 1981 decision became final.  38 U.S.C.A. § 4005 (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); currently, 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

Since the April 1981 rating decision is final, the 
appellant's service connection claims for a back disability 
and a shoulder disability may be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2006); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the April 1981 denial, the claims folder 
contained a DA Form 2173, private medical evidence, and VA 
medical evidence.  The DA Form 2173 showed that, while the 
appellant was on active duty for training, she presented to 
the dental clinic at the Reserve Center and a portable dental 
sink fell on her shoulder and rolled down her back.  The RO, 
in April 1981, essentially denied the appellant's service 
connection claims on the bases that there was no evidence of 
a chronic back or shoulder disability.  Thus, in order to 
reopen the claims, there must be evidence of current 
pertinent disabilities.  

Evidence received subsequent to the April 1981 rating 
decision includes additional VA medical evidence, private 
evidence, lay statements, and a hearing transcript.  With 
respect to the appellant's service connection claim for a 
shoulder disability, the Board finds that new and material 
evidence has not been submitted subsequent to the April 1981 
rating decision.  In this regard, the newly submitted VA and 
private evidence does not demonstrate that the appellant has 
a current shoulder disability.  Thus, the new evidence, 
either by itself or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the shoulder claim.  38 C.F.R. § 
3.156 (2007).  It does not raise a reasonable possibility of 
establishing the claim. Id.  Therefore, the evidence is not 
considered new and material for the purpose of reopening the 
service connection claim for a shoulder disability.  
Accordingly, the claim is not reopened. 

However, the Board finds that new and material evidence has 
been submitted subsequent to the April 1981 denial of service 
connection for a back disability.  The newly submitted VA and 
private medical evidence shows that the appellant is 
diagnosed with a current back disability - hemangiomas of the 
cervical and thoracic spine.  This new evidence, either by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the back claim.  38 C.F.R. § 3.156 (2007).  It 
raises a reasonable possibility of establishing the claim.  
Id.  Therefore, the evidence is considered new and material 
for the purpose of reopening the service connection claim for 
a back disability.  Accordingly, the service connection claim 
for a back disability is reopened. 
As the Board has determined that new and material evidence 
has been submitted to reopen the service connection claim for 
a back disability, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the RO has already 
adjudicated the claim on the merits, and the statement of the 
case provided the appellant with the laws and regulations 
pertaining to consideration of the claim on the merits.  She 
has been notified of the evidence necessary to establish the 
claim on the merits and what evidence VA would obtain and 
what evidence she needed to provide.  Additionally, the 
appellant has provided argument addressing her claim on the 
merits.  Accordingly, the Board finds that the appellant 
would not be prejudiced by its review of the merits at this 
time.   See Bernard v. Brown, 4 Vet. App. 384 (1993).


III.  Service Connection Claim for a Back Disability

Background

As noted, appellant's service personnel records show that she 
was scheduled for training duty on November 5, 1978, in 
pertinent part.  According to a DA Form 2173, while the 
appellant was waiting in the dental clinic at the Armed 
Forces Reserve Center on November 5, 1978, a portable dental 
sink fell on her shoulder and rolled down her back.  As a 
result, she sustained contusions to her posterior shoulder, 
and upper back.  It was noted that such injury was incurred 
in the line of duty.  

A "Disability Statement" signed in November 1978 by a 
physician shows that the appellant was examined and found 
disabled with respect to the performance of her occupation 
from November 5, 1978 to November 7, 1978.

A private examination report dated in December 1978 shows 
complaints of upper back pain, which the appellant attributed 
to the November 1978 incident while on active duty for 
training.  On examination, there was evidence of tenderness 
to palpation over the paraspinal muscles, bilaterally, from 
T-4 to T-10.  There was full range of motion in the neck and 
shoulders.  Neurological examination was normal.  Assessment 
was residuals of soft tissue contusions, with symptoms far 
out of proportion to objective findings.

On January 1981 VA examination, the appellant reported back 
pain, in pertinent part.  Diagnosis was a history of 
contusion of the shoulders and upper back.  

In June 2004, the evidence shows that the appellant was 
involved in a motor vehicle accident; her motor vehicle was 
rear-ended by another motor vehicle.

In December 2004, the appellant underwent a VA examination.  
The examiner noted the February 2005 MRI evidence of 
hemangiomas on the appellant's cervical and thoracic spine.  
Impression was that there appeared to be no changed objective 
findings from previous examinations.

In May 2005, the appellant underwent another VA examination.  
The examiner noted the previous MRI findings of hemangiomas 
on the thoracic spine.  According to the examiner's June 2005 
addendum, he reviewed the claims folder in its entirety and 
concluded that the hemangiomas are not related to the 
November 1978 injury.     

Also, in June 2005, the appellant underwent a scanning of her 
back with a MyoVision WinScan98.  Moderate and high muscle 
tension was demonstrated along the cervical spine.

Legal Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The term "active military, naval, or air service" includes 
any period of INACDUTRA during which the individual concerned 
was disabled or died (i) from an injury incurred or 
aggravated in line of duty; or (ii) from an acute myocardial 
infarction, a cardiac arrest, or a CVA occurring during such 
training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.6(a) (2007).  The term "INACDUTRA" means, inter 
alia, duty other than full-time duty prescribed for Reserves 
or the National Guard of any state.  38 U.S.C.A. § 101(23) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.6(d) (2007).

Only "veterans" are entitled to VA compensation under 38 
C.F.R. §§ 1110 and 1131 (West 2002 & Supp. 2007).  To 
establish status as "veteran" based on INACDUTRA, a claimant 
must establish that he was disabled resulting from an injury 
incurred in or disease contracted during the line of duty 
during that period of INACDUTRA.  38 U.S.C.A. §§ 101(2), (24) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(d), 3.6(a); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Presumptive periods do not apply to INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991); see generally 
Hines v. Principi, 18 Vet. App. 227, 240 (2004); Mercado- 
Martinez, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).

Analysis

On review, the Board finds that service connection for a back 
disability is not warranted.  A current back disability 
(hemangiomas on the cervical and thoracic spine) has been 
objectively demonstrated, thereby satisfying the first 
element of the service connection claim.  There is also 
evidence showing that the appellant, while on active duty for 
training on November 5, 1978, sustained contusions on the 
posterior shoulder and upper back, after a portable dental 
sink fell on her.

The appellant asserts that she has had back symptoms since 
the November 5, 1978 incident.  However, despite her 
assertions, the record does not show continuing 
symptomatology.  Initially, the Board points out that the 
December 1978 private physician diagnosed the appellant with 
residuals of soft tissue contusions, but noted that the 
appellant's symptoms were far out of proportion to the 
objective findings.  Moreover, subsequent to that assessment, 
the January 1981 VA examiner indicated that there was no 
evidence of a chronic back disability.  Complaints or 
findings pertinent to the spine are not shown until June 
2004, approximately twenty-six years after the November 1978 
incident, and the Board notes that in June 2004, the 
appellant was involved in a civilian motor vehicle accident.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Accordingly, the Board finds that the evidence of record 
weighs against a finding that current back disability is 
related to the November 5, 1978 incident.  The Board finds 
that the appellant's claim of continuity of symptomatology is 
less probative than the approximate twenty-six year absence 
of documented back treatment or documented report of 
continued back symptoms and the lack of finding of chronic 
back disability on the December 1978 and January 1981 work-
post service of the spine.  Therefore, the Board finds that 
the appellant's statements, while competent, are not 
sufficient to establish continuity of disability.

The record also contains no objective evidence linking the 
appellant's current back disability to her active service.  
As noted, the examiner who conducted the May 2005 VA 
examination and provided an addendum in the following month, 
opined that the appellant's current hemangiomas are not 
related to her November 5, 1978 injury.  The record does not 
contain a medical opinion favorable to the claim.  

The appellant has also asserted that the large posterior hump 
on her neck shown on January 1981 VA examination is related 
to the November 5, 1978 incident, however, the most recent VA 
examination in May 2005 shows no evidence of a hump on the 
appellant's neck, and in any event, there is no evidence 
relating any neck abnormality shown on January 1981 
examination to the November 5, 1978 event.

In denying the claim, the Board acknowledges that the 
appellant is competent to describe her back symptomatology.  
See Layno, supra; 38 C.F.R. § 3.159(a)(2).  The appellant's 
friends are also competent to provide evidence regarding 
their own observations.  However, as lay persons, the 
appellant and her friends are not competent to diagnose any 
medical disability or render an opinion as to the cause or 
etiology of any current disability (i.e. that any current 
back and shoulder disability is related to service) because 
they have not been shown to have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In sum, given the absence of credible evidence of back 
symptomatology for at least twenty six years after the 
November 5, 1978 incident, and the absence of objective 
evidence linking the appellant's current back complaints to 
service, the service connection for a back disability must be 
denied.  38 C.F.R. § 3.303.  

The preponderance of the evidence is against the appellant's 
service connection claims for a back disability.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant; the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

New and material evidence has been received to reopen the 
service connection claim for a back disability; to that 
extent, the appeal is granted.

Service connection for a back disability is denied.

New and material evidence has not been received to reopen the 
service connection claim for a shoulder disability. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


